Citation Nr: 0803629	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  96-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement of the left knee, currently evaluated as 
20 percent disabling. 

2.  Entitlement to an increased evaluation for dislocation of 
the left hip, currently evaluated as 10 percent disabling. 

3.  Entitlement to service connection for a low back 
disability on a direct basis and as secondary to the service-
connected internal derangement of the left knee and 
dislocation of the left hip.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 1996 and March 2004 rating decisions 
from the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the March 1996 rating 
decision, the RO continued the 10 percent evaluation for 
internal derangement of the left knee and the noncompensable 
evaluation for dislocation of the left hip.  In the March 
2004 rating decision, the RO reopened the claim for service 
connection for a low back disability and denied the claim.  

In July 1999, the RO granted a 20 percent evaluation for 
internal derangement of the left knee.  In July 2003, the RO 
granted a 10 percent evaluation for dislocation of the left 
hip.  Thus, the veteran went from a 10 percent evaluation for 
the internal derangement of the left knee and a 
noncompensable for the left hip to 20 percent and 10 percent 
evaluations, respectively.  The veteran has indicated that he 
wants higher evaluations, and thus the appeal continues.

The veteran had a personal hearing with a Veterans Law Judge 
in May 2006.  In September 2006, that judge agreed with the 
RO and reopened the claim for service connection for a low 
back disorder and remanded it for additional development.  It 
remanded the claims for increase involving the internal 
derangement of the left knee and dislocation of the left hip 
for VA examinations.  That judge subsequently left the Board, 
and the veteran was offered an opportunity to have another 
hearing before the Board, which he accepted.  That hearing 
was held before the undersigned Acting Veterans Law Judge in 
November 2007 via video conference.  A copy of the transcript 
is of record.

After the November 2007 hearing, the veteran submitted 
additional evidence along with a waiver of initial 
consideration of that evidence by the RO.  Thus, the Board 
may consider this evidence in the first instance.  See 
38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  Internal derangement of the left knee is manifested by no 
more than slight lateral instability.

2.  Internal derangement of the left knee is manifested by no 
more than moderate functional impairment based upon pain and 
limitation of motion of the knee.

3.  Dislocation of the left hip is manifested by no more than 
slight functional impairment based upon limitation of motion 
of the thigh.

4.  The veteran did not sustain a low back injury in service, 
and the current low back disability did not have its onset in 
service.  

5.  The service-connected internal derangement of the left 
knee and dislocation of the left hip are aggravating the 
veteran's low back pain.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation based upon 
slight instability in the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5257 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for internal derangement of the left knee based upon 
functional impairment have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5258 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for dislocation of the left hip have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.55, 4.59, 4.71a, Diagnostic Code 5252 (2007).

4.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

5.  The criteria for a finding that the service-connected 
disabilities are aggravating low back pain have been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

It must be noted that the two issues involving increased 
ratings are claims filed prior to the passage of the VCAA, 
and thus the unfavorable decision that is the basis of this 
portion of the appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating action, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  This was completed 
by the issuance of the March 2003, March 2004, and September 
2006 letters and the subsequent issuance of the July 2003, 
March 2005, and April 2007 supplemental statements of the 
case.  The August 2003 letter involving the claim for service 
connection, to include service connection on a secondary 
basis, was sent prior to initial consideration of that issue 
on appeal.  Therefore, there is no timing issue with respect 
to this claim.

In these letters, the veteran was informed of the evidence 
needed to substantiate a claim for increase, a claim for 
direct service connection, and a claim for secondary service 
connection, what information and evidence must be submitted 
by the veteran, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
and to submit any further evidence that was relevant to the 
claim.  The September 2006 letter informed the veteran of how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA has obtained VA 
treatment records dated from 1995 to 2007.  The veteran has 
submitted private medical records, to include letters from 
private physicians.  VA has provided the veteran with 
examinations in connection with all of his claims.  At the 
November 2007 hearing, the veteran requested that the claim 
involving service connection for a low back disability be 
remanded for an examination to be conducted by an orthopedic 
specialist.  He noted that the September 2006 VA examination 
was conducted by a physician's assistant, who, essentially 
was not competent to opine as to matters involving the 
veteran's back.  The Board has determined that another 
examination is not warranted.  First, it is granting service 
connection for low back pain based upon the service-connected 
disabilities aggravating the low back disability.  Second, it 
finds that the medical opinion provided by the physician's 
assistant, as to direct service connection, was based on an 
objective review of the evidence of record.  He provided a 
rationale for his determination.  Additionally, that medical 
report was signed off by a medical doctor.  Nevertheless, a 
physician's assistant is competent to provide an examination 
and opine as to matters involving medical diagnoses.  See Cox 
v. Nicholson, 20 Vet. App. 563 (2007).  The physician's 
assistant failed to provide a medical opinion on whether the 
service-connected disabilities had caused or aggravated a low 
back disability.  Rather, his opinion addressed only whether 
the back disability was incurred in service.  A remand for an 
opinion regarding secondary service connection is not needed, 
as the Board is granting the claim for service connection for 
a low back disability as having been aggravated by the 
service-connected left hip and left knee.  Therefore, the 
veteran has not been prejudiced by the examiner's failure to 
provide an opinion as to that portion of the veteran's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings may be applied for different periods 
of time during the appeal period, if such periods show that 
the veteran's disability has changed in severity to warrant a 
different evaluation.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The evaluation of musculoskeletal disabilities also includes 
consideration of functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, and of impairment of the veteran's ability 
to engage in ordinary activities, including employment.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Internal derangement of the left knee 

The veteran states that his knee is worse than the 20 percent 
evaluation contemplates.  At the November 2007 hearing before 
the undersigned, he testified that he had knee pain at all 
times.  He described taking medication throughout the day to 
alleviate the pain.  The veteran stated he had to walk slowly 
because of pain.  He noted he wore a knee brace (which VA had 
prescribed him) consistently for pain.  

The veteran's service-connected internal derangement of the 
left knee is evaluated under Diagnostic Code 5258.  Under 
that Diagnostic Code, a 20 percent rating is warranted for 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2007).  That is the maximum 
evaluation under that Diagnostic Code.  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).  

Flexion limited to 60 degrees warrants a noncompensable 
evaluation, and flexion limited to 45 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2007).  Flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 
30 percent evaluation.  Id.

Extension limited to 5 degrees warrants a noncompensable 
evaluation, and extension limited to 10 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2007).  Extension limited to 15 degrees warrants a 20 
percent evaluation, and extension limited to 20 degrees 
warrants a 30 percent evaluation.  Id.  

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007). 

Limitation of motion and instability of the knee are two, 
separate disabilities, and a veteran may be rated separately 
for these symptoms.  See VAOGCPREC 23-97 (July 1, 1997) (when 
a claimant has arthritis and is rated under instability of 
the knee, those two disabilities may be rated separately 
under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257); see also VAOGCPREC 9-98 (August 14, 
1998).

1.  Lateral instability

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
separate 10 percent evaluation for instability of the left 
knee.  Throughout the appeal period, the clinical findings 
have been varied from indicating that the veteran has a 
stable left knee to the veteran having an unstable left knee.  
For example, a May 1995 VA treatment record shows that there 
was a positive finding of pivot and a 2+ drawer sign.  A 
November 1995 VA examination report shows that the examiner 
found "a slight degree of instability."  A February 1998 VA 
examination report shows the examiner found "no 
instability" with anterior or posterior drawer sign, or 
varus and valgus stresses.  An August 2000 VA examination 
report shows the examiner found no evidence of varus or 
valgus instability and negative anterior and posterior 
drawer.  He noted the veteran had a 1+ Lachman's, but that he 
had the same finding on the right knee.  An April 2001 VA 
outpatient treatment report shows that the examiner found a 
2+/4 medial laxity with a sharp endpoint.  He also described 
the veteran having "clear-cut anterior laxity."  A 
September 2002 VA examination report shows the examiner found 
the veteran had a stable varus and valgus stress test.  An 
October 2003 VA examination report shows the examiner stated 
the veteran had a "mild anterior drawer" and concluded the 
veteran had some anterior cruciate ligament laxity.  However, 
he noted that the veteran had it on the right knee as well, 
which he stated was not "significant."  Finally, in the 
September 2006 VA examination report, the examiner stated the 
veteran's left knee joint was stable.

Because of the conflict in the medical records regarding 
whether the veteran has instability of the left knee or not, 
the Board will resolve all reasonable doubt in the veteran's 
favor and grant a separate 10 percent evaluation under 
Diagnostic Code 5257 for slight instability of the left knee.  
The Board is aware that at least one medical record showed 
the veteran had a 2+/4 medial laxity in the left knee, which 
could indicate that the veteran has more than slight 
instability.  However, the preponderance of the evidence is 
against a finding that the veteran has any more than slight 
instability of the left knee.  Therefore, no more than a 
10 percent evaluation is being granted under Diagnostic Code 
5257.  Because instability has been shown throughout the 
appeal period, the Board finds that the 10 percent evaluation 
should go back to the date of the veteran's claim for 
increase, which was September 15, 1995.

2.  Pain and functional impairment

During the appeal period, the veteran was awarded a temporary 
100 percent evaluation following left knee arthroscopy from 
October 2, 2000, to November 30, 2000.  Because that is the 
highest evaluation assignable, the period of time the veteran 
was at the 100 percent evaluation is not part of the current 
appeal.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for internal 
derangement of the left knee based upon pain and functional 
impairment.  See DeLuca, 8 Vet. App. 202.  In this respect, 
the Board finds that the severity of the veteran's left knee 
is no more than moderate (this excludes the findings 
associated with instability of the left knee, which has 
brought the veteran's combined evaluation for the left knee 
to 30 percent).  For example, a November 1995 VA examination 
report shows that the examiner found the veteran's range of 
motion of the knee to be normal except for "some 
discomfort" on extreme flexion.  A February 1998 VA 
examination report shows that the veteran had motor strength 
of 5/5 in the left lower extremity.  There was mild pain on 
palpation of the joint line on the medial aspect of the knee.  
In August 2000, his range of motion was from 0 to 
120 degrees.  There was mild to moderate effusion on the 
knee.  The examiner noted that during a flare-up, the veteran 
could lose 20 degrees of flexion in the knee.  He found the 
veteran had normal power and motor tone in the knee.  There 
was no evidence of increased fatigability or incoordination.  
In April 2001, the veteran had 0 to 115 degrees of range of 
motion in the left knee.  There was no crepitus.  This was 
after the veteran's October 2000 arthroscopy.

A September 2002 VA examination report shows the examiner 
found no pronounced atrophy in the left lower extremity, 
which means the veteran is using his left leg.  His range of 
motion was from 0 to 125 degrees.  Passively, the knee was 
able to be flexed to 130 degrees.  This examiner concluded 
that there was no incoordination in movement or weakness 
during the examination.  He described the veteran's loss of 
motion as "small."  An October 2003 VA examination report 
shows that the veteran's range of motion was from 0 to 
125 degrees.  The examiner noted the veteran complained of 
pain at 0 degrees extension because it was pulling on his 
hamstring.  A September 2006 VA examination shows that the 
veteran's range of motion was from 0 to 70 degrees.  There 
was no effusion, and no ligamentous weakness.  

Such findings are indicative of no more than moderate 
functional impairment of the knee and thus no more than 
20 percent disabling.  The veteran is at the maximum 
evaluation under Diagnostic Code 5258, and thus he cannot 
obtain a higher evaluation under that Diagnostic Code.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258.  Range of motion has 
been, at worst, 0 to 70 degrees.  With no limitation of 
extension and the amount of limitation of flexion the veteran 
has, neither would warrant a compensable evaluation under 
Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Therefore, these Diagnostic 
Codes do not provide a basis to grant a higher evaluation.  
Essentially, there is a lack of severe clinical findings that 
would support a conclusion that the veteran has a severe knee 
disability to warrant a 30 percent evaluation or higher based 
upon functional impairment.  Again, this is a separate 
finding from the veteran's instability of the left knee.  

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  The 20 percent evaluation under 
Diagnostic Code 5258 specifically contemplates pain.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258.  For the reasons 
stated above, an evaluation in excess of 20 percent is not 
warranted for internal derangement of the left knee.  The 
preponderance of the evidence is against the veteran's claim, 
and the benefit-of-the-doubt rule is not for application.  
Gilbert, 1 Vet. App. at 55.  In view of the denial of 
entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Hart, supra.

3.  Extra-schedular consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected internal derangement of the left knee (one 
hospitalization since 1995) and that the manifestations of 
the disability are contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  The veteran 
indicated he had not missed a lot of work, although that was 
mainly because of his work ethic, which is to be commended. 
The Board has determined that referral of this case for 
extra-schedular consideration is not warranted.

B.  Dislocation of the left hip

The veteran asserts that his hip warrants more than a 
10 percent evaluation.  He describes being in pain all the 
time in that area.  

Normal hip flexion is from 0 to 125 degrees.  38 C.F.R. 
§ 4.71a, Plate II (2007).  Normal hip abduction is from 0 to 
45 degrees.  Id.  

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2007).  Limitation of extension 
of the thigh to 5 degrees warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of 
flexion of the thigh to 45 degrees warrants a 10 percent 
evaluation, and limitation limited to 30 degrees warrants a 
20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  Where there is limitation of abduction 
of the thigh, or motion lost beyond 10 degrees, a 20 percent 
evaluation is warranted.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for dislocation of the 
left hip.  The veteran's limitation of flexion of the hip 
does not rise to the level of that which is contemplated with 
a 20 percent evaluation.  Additionally, he has had no 
limitation in extension reported, and his abduction has been 
either full or almost full throughout the appeal period.  For 
example, at the time of the November 1995 VA examination, the 
veteran had full range of motion.  In February 1998, he was 
noted to have normal flexion, although pain with external 
rotation.  In August 2000, flexion was to 120 degrees and 
extension to 0 degrees.  Abduction was to 45 degrees (full).  
The examiner described the veteran's limitation of motion as 
being slightly decreased compared to the right hip.  In 
September 2002, the examiner noted there was no atrophy in 
the left leg and that the girth of the left thigh matched 
that of the right thigh.  As stated above, the lack of 
atrophy indicates that the veteran is using the left leg 
regularly.  Flexion was limited to 105 degrees, and abduction 
was to 45 degrees (full).  In September 2006, flexion was to 
125 degrees (full) and abduction was to 45 degrees (5 degrees 
less than full).  Such ranges of motion and the lack of 
evidence of weakness would not warrant no more than a 
10 percent evaluation.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  The veteran has pain with range of motion of the 
left hip, which was the basis of the RO awarding a 10 percent 
evaluation.  However, based upon the veteran's range of 
motion, which does not come close to meeting the criteria for 
a compensable evaluation whether considering his extension, 
flexion, or abduction, the Board finds that the functional 
impairment described in the examination reports and by the 
veteran is indicative of no more than mild or slight 
functional impairment due to pain or any other factor, and 
thus no more than a 10 percent evaluation is warranted.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected dislocation of the left hip and that the 
manifestations of the disability are contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for dislocation of the 
left hip.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  In view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Hart, supra.

III.  Service Connection

The veteran is service connected for internal derangement of 
the left knee and dislocation of the left hip as a result of 
an injury he sustained in service.  In February 1974, the 
veteran was pinned between a boat and a pier.  He sustained a 
posterior dislocation of his left hip and a partial tear of 
the medial collateral ligaments of his left knee.  The 
veteran has a current low back disability.  He asserts that 
either he sustained an injury to his low back at the time he 
injured his left knee and left hip, which has caused his 
current low back disability, or that his service-connected 
disabilities have caused his low back disability, because 
they force him to walk in a manner that places stress on his 
back.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

To prevail on the issue of direct service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Section 3.310(a) of Title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability which derives from 38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2007).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b) (2007); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Direct service connection

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a low back disability as 
being incurred in or aggravated during the veteran's service.  
While the veteran is competent to state that he sustained an 
injury while in service and has had low back pain ever since, 
the Board accords these allegations little to no probative 
value.  The objective medical records created at the time of 
the injury fail to show that the veteran sustained a back 
injury at that time.  These records show that a physical 
examination of the veteran was normal in February 1974 except 
for left knee and left hip injuries.  It would seem highly 
unlikely that had the veteran injured his low back, there was 
a failure to acknowledge that particular injury in all the 
treatment records involving his injuries.  Further supporting 
the Board's finding is that the veteran remained in service 
for more than a year and a half after the injury and yet none 
of the subsequent service medical records, which showed 
continuing problems with the left hip and knee, show any 
complaints of back pain.  The Board does not find the 
allegation that the veteran sustained an injury to his low 
back credible.  

Also, when he filed his original claim for compensation in 
1983, he did not report having sustained a back injury in 
service.  Rather, at the August 1983 VA examination, the 
veteran reported that his back pain had begun two years 
prior.  This is evidence against the veteran's current 
allegations of having sustained a back injury at the time of 
the February 1974 accident and against that he had back pain 
since the 1974 accident.  The first time the veteran asserted 
that he injured his back in service was in 1997, which is 
decades after the in-service injury.  

While the veteran has submitted two medical opinions from two 
private physicians who both state that the veteran injured 
his low back in service, the Board accords far more probative 
value to the clinical findings in the service medical 
records, as these are the physicians who physically examined 
the veteran at the time of the injury and there was no 
evidence of any back injury at that time.  It is clear that 
these two physicians are basing their opinions on history 
reported by the veteran, which history the Board has 
determined is not accurate.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises).  
Even though both physicians state the veteran injured his 
back in service, neither provided an actual medical opinion 
that any current low back disability is attributable to 
service.  Rather, after opining that the veteran injured his 
low back in service, they both state that the veteran's 
service-connected disabilities exacerbate the low back pain, 
as opposed to caused the low back pain.  Therefore, there is 
a lack of competent evidence of a positive nexus between the 
current low back disability and service.  While the veteran 
asserts that his current low back disorder is attributable to 
an in-service back injury, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Besides the lack of evidence of an in-service injury, there 
is also a lack of evidence of continuity of symptomatology 
following the veteran's discharge from service.  As stated 
above, the first time the veteran reported back pain in 1983, 
he noted it had begun two years prior to that.  The next 
evidence of complaints of back pain was in August 1996.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  This only further supports the 
Board's finding that there was no injury to the low back in 
service.  

There are two VA medical opinions that are against the 
veteran's claim for direct service connection, and both are 
written by the same physician's assistant.  He rationalized 
his determination that the current low back disability was 
not related to the in-service injury for the same reasons the 
Board determined that there was no in-service low back 
injury-due to the lack of any documentation of such injury 
in service.  There is evidence in the claims file that the 
veteran sustained an injury to his low back in 1997, when he 
"took down a patient" and sustained a cervicothoracolumbar 
sprain.  See VA outpatient treatment report, dated March 13, 
2003.  Even then, VA treatment records dated between 1997 and 
2003 show very few reports of any back pain.  

Accordingly, for all the reasons stated above, the 
preponderance of the evidence is against a finding of an in-
service low back injury, continuity of symptomatology, and 
competent and credible evidence of nexus between the low back 
disorder and service.  Thus, service connection is denied, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55. 

B.  Secondary service connection

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports a finding that an increase 
in disability in the veteran's nonservice-connected low back 
disability is proximately due to or the result of the 
veteran's service-connected dislocation of the left hip and 
internal derangement of the left knee.  Specifically, the low 
back disability was increased (as opposed to caused by) the 
service-connected dislocation of the left hip and internal 
derangement of the left knee.  See Allen, supra.

In making this determination, the Board has specifically 
relied on several medical opinions.  For example, in a May 
2003 VA outpatient treatment report, the examiner stated that 
the internal derangement of the left knee with the limping 
gait "contribute[d] to the low back pain."  In a May 2006 
letter, Dr. RMF, stated that it was his opinion that the 
veteran's altered gait as a result of his hip and knee injury 
"exacerbated his current low back pain."  Lastly, in a 
November 2007 letter, Dr. JS stated that the veteran's low 
back pain "may be exacerbated by his altered gait as a 
result of his hip and knee injury."  There is no competent 
evidence to refute these medical findings. 

Accordingly, the Board finds that the medical evidence 
supports a finding that the veteran's nonservice-connected 
low back disability has been aggravated by his service-
connected dislocation of the left hip and internal 
derangement of the left knee, and that service connection for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation is warranted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310(b); Allen, supra.  





ORDER

A separate 10 percent evaluation for internal derangement of 
the left knee based upon instability is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

An evaluation in excess of 20 percent for internal 
derangement of the left knee based upon pain and functional 
impairment is denied.

An evaluation in excess of 10 percent for dislocation of the 
left hip is denied.

Service connection for a low back disability based upon in-
service incurrence is denied.

Entitlement to service connection for the aggravation of low 
back pain by the veteran's service-connected internal 
derangement of the left knee and dislocation of the left hip 
is to be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


